DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/0 has been entered.

Claim Objections
Claim 47 is objected to because of the following informalities:
Claim 47 recites the limitation of “plaster material lasts cures” in line 2, the word “lasts” should be deleted.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20-21, 24, 26, & 33-39 & 40-45 & 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al (U.S PG Pub 20140273687 A1) and Tinianov (U.S PG Pub 20090004448 A1) and Payot et al (U.S PG Pub 20130186705 A1).
Regarding claim 20, Garvey, drawn also to the art of a building board construction that provides enhanced acoustical properties (i.e. enhanced sound absorption) (Abstract), discloses a method for making a plaster board having a first surface and an opposed second surface, the plaster board comprising, a body of hardened plaster material (i.e. gypsum) extending from the first surface to the second surface (Figures 4 & 6; [0022-0024], and one or more continuous layers of material disposed within the body and extending along a first axis to two opposed edges of the plaster board (polymer sheet 28), each continuous layer of material having a first side and second opposed side (given that the polymer sheet is 3-dimensional, this is necessarily true, as it is with the plaster board) and the first and second sides being covered by the hardened plaster material, each continuous layer being a damping sheet ([0025]; Figures 4 & 6) having a damping loss factor that is greater than a damping loss factor of the hardened plaster material. Given that the polymer sheet (28) is specifically used to enhance 
Further, Garvey discloses the method comprising: providing a wet plaster board precursor (slurry) having a first surface and an opposed second surface, the wet plaster board precursor comprising: a body of wet plaster material extending from the first surface of the wet plaster board precursor to the second surface of the wet plaster board precursor; and within one or more continuous layers of material disposed within the body of wet plaster material, each continuous layer of material or precursor having a first side and second side, and the first and second sides being covered by the wet plaster material (Figures 1, 4 & 6; [0027-0028]). It can be seen from the figures that the core slurry layer 22 and alternatively slurry layers 26, both have first and second opposing faces and that the slurry layers cover the continuous layer of material (polymer sheet 28) (Figure 4) [0023-0025]. Garvey further discloses drying the wet plaster material such that the wet plaster material hardens (i.e. sets) into the body of hardened plaster material, and such that the continuous layer of material forms the continuous layer of material within the body of hardened plaster material ([0027]; Figure 4). The body of hardened plaster material is being interpreted as layers 26 and 22 of gypsum slurry, which when hardened, form the hardened plaster material (Figure 4; [0027]).
In the event the applicant disagrees with the above explanation of the damping loss factor of the polymer sheet being greater than the damping loss factor of the hardened plaster material, it is well-known in the art to have a continuous layer of material (i.e. another polymer sheet/carrier sheet) with an adhesive or polymer disposed thereon to provide greater damping. The continuous material 
Tinianov, drawn also to the art of panel for use in building construction, which exhibit improved acoustical sound proofing, with the panel having a laminated structure with a viscoelastic material disposed on a constraining layer (which is a plastic layer i.e. polymer) (i.e. carrier layer/sheet – analogous to polymer sheet of Garvey) and the viscoelastic material and constraining layer being sandwiched between two external surface of gypsum (Abstract; Figure 1), discloses an uncured ([0030]; [0043]) viscoelastic material  ([0030-0031]; Table 1) (acrylic material 104 & 105 as claimed in instant specification [0037]) sprayed [0049] on a constraining layer (i.e. plastic layer 102) [0041-0042], and then sandwiched between gypsum boards 101 & 103 (Figure 1; [0030]; [0045-0048] and allowed to set/cure in a controlled manner at a certain temperature (i.e. being thermally curable. Further, as Tinianov has disclosed a damping polymer (the viscoelastic material) as disclosed in the instant specification (instant specification [0037] – acrylic material) it can be reasonably expected that the polymer is thermally curable ([0044; [0048]). Tinianov further discloses that heated gas can be used to partially dry/cure the adhesive, thus further disclosing a thermally curable adhesive [0046]. Further, Tinianov discloses that the damping loss factor of gypsum wallboards is 0.03 which is less than 0.10, the minimum value for significant damping [0011], and given that the viscoelastic material with the constraining layer (viscoelastic material disposed on constraining layer interpreted as damping sheet in this instance) serve to enhance/improve or maximize damping (Title; [0015]), it is inherent that the viscoelastic material + constraining layer (i.e. a continuous layer of material within (sandwiched between) two gypsum boards/hardened plaster material – analogous to the polymer sheet of Garvey) would necessarily have a greater damping loss factor, in order to provide maximum damping and to enhance/improve damping. 
It would have been obvious to modify the method of Garvey, and specifically to provide a damping polymer/glue/adhesive on a polymer sheet (i.e. a viscoelastic material provided on a 
Further, in the event the applicant disagrees with the above explanation of the damping factor being greater for the continuous layer than the hardened plaster material, as provided by the combination of Garvey & Tinianov, it is known to have damping polymer compositions on carrier sheets/carrier layers to be sandwiched between gypsum/plaster boards, to have a damping loss factor of greater than 0.1, as disclosed by Payot.
Payot, drawn also the art of acoustic damping articles and construction materials formed using acoustic damping articles [0002], discloses a polymer resin 102 between two rigid panels (104 & 106) (Figures 1a & 6a-e). Payot discloses that the rigid panels are gypsum [0035]. Payot further discloses a polymer resin (102), which is an acrylic material or silicone [0017-0020], on a release liner (604), with the release liner being a polymer sheet [0038], discloses the polymer resin and release liner being sandwiched/laminated between two rigid gypsum panels (Figures 1a & 6a-6e; [0046-0048]). Payot further discloses the polymer resin having a damping factor of 0.4 to 1 [0024], and as disclosed previously by Tinianov, gypsum wallboards have a damping factor of 0.03 (see above), thus, Payot has disclosed a continuous layer (i.e. polymer resin + release liner) having a greater damping loss factor than the hardened plaster material (i.e. gypsum wallboards). Payot further discloses using GreenGlue [0085] as polymer resin, thus disclosing a thermally curable polymer. Payot further discloses that the polymer resin can have a shear modulus up to 100 MPa [0023], and has further disclosed that the damping loss factor of the resin is higher than 10% (Figure 3). Payot also discloses the polymer resin being coated by spraying [0060], thus being applied as a liquid/semi-liquid, which is then dried/cured [0037].  

Regarding the damping sheet comprising a viscoelastic polymer and having a damping loss factor of at least 5%, this is discloses by Payot (see above). Payot has disclosed the polymer resin having a damping loss factor of at least 10% (Figure 3 of Payot), and thus has disclosed the damping sheets having a damping loss factor of at least 5%, given that the polymer resin forms the damping sheet.
Further with regards to the continuous material being precursors of the damping sheet (i.e. a thermally curable polymer with a carrier sheet) and being cured to form the polymer via the drying of the plaster board, this limitation is disclosed by Garvey as modified by Tinianov and Payot. 
Garvey as modified by Tinianov and Payot discloses the continuous layer of material comprising a carrier sheet (the polymer sheet 18 of Garvey is interpreted as the carrier sheet), with Garvey as modified by Tinianov and Payot, disclosing a damping polymer (glue 104 & 105 of Tinianov, and polymer resin 102 of Payot) disposed on the carrier sheet, and further each damping sheet having a damping loss factor greater than that of the hardened plaster material. Further, Garvey as modified by Tinianov and Payot ensures that the drying of the wet plaster board precursor converts the damping precursor sheet to the damping sheet. Garvey as modified by Tinianov and Payot, discloses an uncured polymer being applied on a carrier sheet, which makes up the damping sheet, and further discloses drying to harden/set the gypsum material ([0027] of Garvey), which ensures that the polymer also dries i.e. is cured and forms the damping sheet, since Tinianov has disclosed applying an uncured adhesive which is dried/cured ([0030]; [0043-0048] of Tinianov) and Payot has disclosed a short drying time for the polymer resin ([0037] of Payot) (see above). Thus, Garvey as modified by Tinianov and Payot discloses 
Furthermore, Garvey has disclosed using dryers (i.e. heated air) to dry and set the gypsum slurry layers ([0027] of Garvey) and Tinianov has disclosed the adhesive partially drying from a liquid upon being heated (i.e. softening and being tacky, rather than liquid) ([0046] of Tinianov). Thus, Garvey as modified by Tinianov and Payot discloses the hardening of the plaster material generating enough heat to soften the polymer. Further, given that both Tinianov and Payot (see claim 20 rejection above) have disclosed damping polymers as disclosed in the instant specification (instant specification [0037]), it can be reasonably expected that the heat generated by drying/hardening will be sufficient to soften the polymer. Tinianov has disclosed the glue being an acrylic material (Table 1; [0031] of Tinianov), and Payot has also disclosed the polymer resin 102 being an acrylic material or a silicone material ([0017-0020] of Payot), and has further disclosed GreenGlue being used as the polymer resin [0085], thus both Tinianov and Payot have disclosed exactly the same materials as in the instant application.
The examiner notes that the glue of Tinianov and polymer resin of Payot  has a similar composition as claimed by applicant, (i.e. acrylic material or silicone, or Green Glue) which would result in the claimed property (softening under heat released by hardening of plaster material). Further, Tinianov discloses that heated gas can be used to partially dry/cure the adhesive, thus further disclosing a thermally curable adhesive [0046]. Additionally, Payot also discloses the polymer resin being coated by spraying [0060], thus being applied as a liquid/semi-liquid, which is then dried/cured [0037]. Thus, both Tinianov and Payot disclose the method step of drying via heating to cure the polymer. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed 

Regarding claim 21, Garvey has already disclosed the plaster material being a gypsum material [0022-0023].

Regarding claim 24, Garvey as modified by Tinianov and Payot, discloses a carrier sheet (polymer sheet 28 of Garvey) that is a foamed polymer sheet ([0025] of Garvey) (see claim 20 rejection above). 

Regarding claim 26, Tinianov has disclosed spraying the adhesive (thermally curable formulation)  onto the constraining layer (i.e. spraying a polymer precursor on a carrier sheet) ([0048-0049] of Tinianov), thus Garvey as modified by Tinianov and Payot discloses the limitations of the instant claim. Tinianov and Payot have disclosed the polymer precursor being a thermally curable polymer (i.e. acrylic material – Payot and Tinianov disclose the same adhesive/polymer resin as the damping polymer of the instant application – see instant specification [0037]), as they disclose the same or similar material for the adhesive/polymer as the damping polymer of the instant application, thus the similar property of being thermally curable can be reasonably expected. Tinianov further discloses using heated gas to dry/cure the adhesive ([0046]) of Tinianov, thus disclosing a thermally curable adhesive/polymer. Payot also discloses drying of the polymer resin [0037]. Payot further discloses using GreenGlue [0085] which is disclosed as being a thermally curable polymer in the instant specification. Thus, Garvey, as modified by Tinianov and Payot discloses the limitations of the instant claim.
Regarding claim 33, Garvey as modified by Tinianov and Payot, discloses the shear modulus of the damping polymer being up to 100 MPa ([0023] of Payot). The shear modulus as disclosed by Payot prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).

Regarding claim 34, Payot has disclosed the polymer resin having a damping loss factor of at least 10% (Figure 3 of Payot), and thus has disclosed the damping sheets having a damping loss factor of at least 5%, given that the polymer resin forms the damping sheet.

Regarding claim 35, Garvey as modified by Tinianov and Payot has already disclosed the continuous layer of material being a single continuous layer of material ([0025]; Figures 4 & 6 of Garvey). 

Regarding claim 36, Garvey as modified by Tinianov and Payot has disclosed the limitation of the continuous layer of material being a plurality of continuous layers of material. Payot has disclosed a plurality of continuous layers of material (polymer resin 102 in continuous strips 6022, 6024, 6026 & 6028; Figures 6a-6e; [0046-0048]), with at least a first continuous slayer of material elongated in parallel with a first axis of the plaster board and a second continuous layer of material that is elongated in parallel with the first axis of the plaster board (Figures 6a-6e).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Garvey and Tinianov, with the step of providing a plurality of continuous material layers, as disclosed by Payot, since as such this is a well-known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). 


Regarding claim 37, Garvey has already disclosed providing the wet plaster board precursor (slurry) by dispensing onto a conveyor (Figure 1) ([0027] - downstream belts).

Regarding claim 38, Garvey has further disclosed depositing a sheet of backing material (fiberglass mat 24) and then disposing the wet plaster precursor (slurry) onto the backing sheet (Figure 1; [0027]; [0023-0024; [0028])

Regarding claim 39, Garvey has already disclosed providing a first layer of wet plaster material (layer 22 & 26) and then providing one or more continuous material layers (polymer sheet (28) with polymer – Garvey as modified by Tinianov and Payot), and then providing a second layer of wet plaster material (slurry layer 26 – upper) on the one or more continuous layers of materials (Figure 1 & 4; [0027-0028]).

Regarding claim 40, the instant limitations have already been disclosed by Garvye, Tinianov, and Payot in combination (see claim 20 rejection above).

Regarding claim 41, the instant limitations have already been disclosed by Payot (see claims 20 & 33 rejections above).

Regarding claim 42, the instant limitations have been disclosed by the combination of Garvey, Tinianov, and Payot (see claim 20 rejection above). Tinianov has disclosed that a gypsum wallboard has a damping loss factor of 0.03 [0011], and Payot has disclosed that the damping loss factor of the polymer resin is 0.4 to 1, which would meet the instant limitation of the damping sheet being at least 20% less prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)). Thus the polymer resin having a damping loss factor of 0.4 is 1233% greater than the damping loss factor of 0.03 of the gypsum wallboard, which would correspond to the rigidity of the polymer resin/damping sheet being at least 20% less than the hardened plaster material.

Regarding claim 43, the instant limitations have been disclosed by the combination of Garvey, Tinianov, and Payot (see claim 20 rejection above).

Regarding claim 44, the instant limitations have been disclosed by the combination of Garvey, Tinianov, and Payot (see claim 20 rejection above).

Regarding claim 45, the instant limitations have been disclosed by the combination of Garvey, Tinianov, and Payot (see claim 20 rejection above)

Regarding claim 47, the instant limitations have been disclosed by Tinianov (see claim 20 rejection above). Tinianov discloses that the drying time can be in as few as minutes (i.e. less than half an hour, thus forming an overlapping range with the instantly claimed range of about half an hour) [0052]. Tinianov has further discloses that the drying of the final assembly also cures the polymer (i.e. turns it into a PSA) [0052], thus Tinianov discloses that hardening/drying of the plaster material cures prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al (U.S PG Pub 20140273687 A1) and Tinianov (U.S PG Pub 20090004448 A1) and Payot et al (U.S PG Pub 20130186705 A1) and McLarty et al (U.S P Pub 20040152379 A1).
Regarding claim 23, neither Garvey, Tinianov, nor Payot have explicitly disclosed the carrier sheet comprising a fiberglass mat or fiberglass fabric. However, it is known in the art of gypsum boards, to have a carrier sheet with adhesive in a gypsum core, with the carrier sheet being a fiberglass fabric, as disclosed by McLarty.
McLarty, drawn also to the art of a gypsum wallboard (Abstract), discloses a textile reinforcing material (i.e. carrier sheet) embedded within a gypsum core (Abstract). McLarty discloses the textile reinforcing material to be a fiberglass fabric [0024], and discloses an acrylic adhesive on the textile material [0031], thus disclosing a carrier sheet with polymer precursor (textile material with acrylic adhesive), and further disclosing the carrier sheet with polymer being embedded within the gypsum core (Abstract) (i.e. analogous to Garvey as modified by Tinianov and Payot, and analogous to the carrier sheet and polymer disposed on carrier sheet of the instant application). McLarty further discloses that the fiberglass is preferred because it is inexpensive to manufacture and process [0025].
It would have been obvious to an ordinarily skilled artisan to have modified the carrier sheet of Garvey, Tinianov and Payot, with the carrier sheet being a fiberglass fabric, as disclosed by McLarty, to arrive at the instant invention, in order to have a gypsum wallboard having a superior strength and fire resistance [0005-0006], and further since fiberglass is inexpensive to manufacture and process, and survives high temperatures in manufacturing plants [0025].

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al (U.S PG Pub 20140273687 A1) and Tinianov (U.S PG Pub 20090004448 A1) and Payot et al (U.S PG Pub 20130186705 A1) and DeFord (U.S Patent 6941720B2).
Regarding claim 46, neither Garvey, Payot, nor Tinianov have explicitly disclosed the hardening/drying/curing taking place at a temperature about 100oC, however, this limitation is known from DeFord.
DeFord, drawn also to the art of a composite building material (Abstract), with a core sandwiched between two fiber cement skins on opposite sides of the core (Column 1, lines 10-15). DeFord further discloses a curing (i.e. hardening process) for the composite building material that takes place between 60oC and 200oC, thus forming an overlapping range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Garvey, with the hardening taking place in the instantly claimed range, as disclosed by DeFord, to arrive at the instant invention, in order to have a composite wallboard that is lightweight and has strength and durability (Column 20, lines 23-35).

Response to Arguments
Applicant's arguments filed 03/07/2022 in Amendment pages 7-14 have been fully considered but they are not persuasive.
Applicant argues on page 13 that there would have been no incentive/motivation to arrive at the claimed invention via the combination of references. However, motivation is provided for the 
Applicant argues on pages 7-11 that the combination of references does not teach that the drying generates heat to thermally cure the polymer to form the viscoelastic polymer. As noted in the claim 20 rejection above, the glue of Tinianov and polymer resin of Payot has a similar composition as claimed by applicant, (i.e. acrylic material or silicone, or Green Glue) which would result in the claimed property (softening under heat released by hardening of plaster material). Further, Tinianov discloses that heated gas can be used to partially dry/cure the adhesive, thus further disclosing a thermally curable adhesive [0046]. Additionally, Payot also discloses the polymer resin being coated by spraying [0060], thus being applied as a liquid/semi-liquid, which is then dried/cured [0037]. Thus, both Tinianov and Payot disclose the method step of drying via heating to cure the polymer, in addition to disclosing polymer which are the same or similar materials as is instantly being claimed. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed 
Furthermore, as also has been outlined in the claim 47 rejection, Tinianov discloses drying (i.e. curing/hardening) for the final assembly to be completed within minutes, as well as disclosing that this drying step converts the polymer resin (i.e. cures) to an adhesive [0052]. Thus, Tinianov has essentially disclosed drying or hardening (as drying of the plaster will necessarily harden it) and at the same time the curing of the polymer, thus disclosing that the drying/hardening and the heat from that action is what cures the polymer as is instantly claimed (see claims 20 & 47 rejections above). 
Finally, with regards to applicants’ arguments (pages 10-13) that both Tinianov and Payot teach making structures using already-fabricated boards (Tinianov) and making structures using rigid panel (Payot), respectively, both the references are not being used to teach the plaster board forming process. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
This process is already disclosed by Garvey. Payot and Tinianov are only being used to disclose that uncured/curable polymer layers/sheets can be used as the damping sheets in the process, with explicit motivation provided by both references (see claim 20 rejection above). Thus, whether Payot or Tinianov teach the plaster board forming process as disclosed is not relevant to the use of the teachings of a curable polymer being used as a damping sheet.
In response to applicant's arguments against the references individually, Args. against Garvey, p.9; and Tinianov and Payot pp.10-13, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746